UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-1021



RICKY E. HALE,

                                               Plaintiff - Appellant,

             versus


AMERICAN ELECTRIC POWER LTD PLAN; BROADSPIRE
SERVICE INCORPORATED; AMERICAN ELECTRIC POWER
SERVICE CORPORATION,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   Glen M. Williams, Senior
District Judge. (CA-04-00053)


Submitted:    February 26, 2007               Decided:   March 6, 2007


Before WILKINS, Chief Judge, and WILKINSON and NIEMEYER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Joseph E. Wolfe, David S. Bary, WOLFE, WILLIAMS & RUTHERFORD,
Norton, Virginia, for Appellant. Thomas M. Winn, III, Frank K.
Friedman, Joshua F. P. Long, WOODS ROGERS, P.L.C., Roanoke,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ricky E. Hale commenced this action under § 502(a) of ERISA,

29 U.S.C. § 1132(a), for long-term disability benefits under an

ERISA plan sponsored and administered by his employer, American

Electric Power Service Corp.    He claims that after back surgery to

correct a herniated lumbar disc, he continued to have pain and

became permanently disabled, as that term is defined in the plan.

American   Electric   Power    provided   Hale    with   benefits   for

approximately 24 months based on Hale’s inability to perform his

own job at American Electric Power. However, it discontinued long-

term benefits because such benefits would only be payable after 24

months if Hale were “unable to perform the duties of any job for

which [he was] reasonably qualified due to education, training, and

experience.”   American Electric Power based its discontinuation of

benefits on medical evaluations made by three different doctors; a

functional capacity evaluation conducted by a physical therapist;

a vocational expert’s assessment; and two independent peer reviews

by other doctors.     The district court granted American Electric

Power’s motion for summary judgment, and Hale now appeals.

     Hale contends that American Electric Power’s determination

merits no or reduced deference because its appeals committee acted

under a conflict of interest.    See Ellis v. Metro. Life Ins. Co.,

126 F.3d 228, 233 (4th Cir. 1997); Doe v. Group Hospitalization &

Med. Servs., 3 F.3d 80, 87 (4th Cir. 1993).      But he provides little


                                 -2-
or no evidence to support his contention, stating merely, “the

fiduciary is required to act absolutely free of any conflict.   The

actions of the defendant in this matter evidence a complete breach

of fiduciary duty to that of Hale.”   Hale’s argument has no merit.

     The ERISA plan in this case provided that plan administrators

were entitled to carry out their responsibilities with the “maximum

discretionary authority permitted by law.”      When administrators

have such discretion, courts review their decisions only for an

abuse of discretion.   See Firestone Tire & Rubber Co. v. Bruch, 489

U.S. 101, 111 (1989); Booth v. Wal-Mart Stores, Inc., 201 F.3d 335,

341 (4th Cir. 2000).     Although it is true that a conflict of

interest reduces the deference that courts will accord trustee’s

decisions, the mere fact in this case that American Electric Power

funded, sponsored, and administrated the plan itself does not alone

create a conflict of interest subjecting American Electric Power’s

appeals committee to less deference.     See Colucci v. Agfa Corp.

Severance Pay Plan, 431 F.3d 170, 179 (4th Cir. 2005).   Since Hale

has shown no more, we review the plan administrator’s decision for

abuse of discretion.

     On the merits of his claim, Hale contends essentially that

American Electric Power abused its discretion in concluding that

after his operation, Hale was qualified to perform jobs that

matched his education, training, and experience.      Stressing his

employment history in non-clerical positions such as maintenance


                                -3-
mechanic, trim carpenter, coal miner, and machine operator, Hale

contends that he is incapable of performing the clerical positions

identified in American Electric Power’s employability assessment.

Yet, Hale informed the vocational expert that he had completed high

school    and    had   average   abilities   in   reading,   writing,   and

mathematics.       The record shows also that Hale regularly used

computers to compose and read email messages.         He also frequently

read, helped his children with homework, did laundry, and attended

church.    Indeed, his own treating physician found that Hale could

lift items weighing 10 to 20 pounds for up to two-thirds of a

workday and that he could stand or walk for up to four hours,

spread throughout a workday.

     Such evidence, combined with the professional opinions of

American Electric Power’s experts, provides a reasonable basis for

concluding that Hale was not incapable of performing some clerical

jobs.     Even if we were to reach a different conclusion, we would

not substitute our judgment for a plan administrator’s when, as

here, the administrator’s decision was “the result of a deliberate,

principled reasoning process” and was “supported by substantial

evidence.”      Bernstein v. Capital Care, Inc., 70 F.3d 783, 788 (4th

Cir. 1985).      Concluding that American Electric Power acted within

the discretion conferred on it by its ERISA plan, we affirm the

judgment of the district court.

                                                                  AFFIRMED


                                     -4-